DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/20/2021 and 12/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2006/0050104 to Sakakitani.
With regard to Claim 1, Sakakitani teaches a head cap (121) configured to maintain a head (24) [0039] configured to discharge a liquid from nozzles formed in a nozzle surface [0035], the head cap comprising: 
a cap (123) configured to cap the nozzle surface of the head [0039]: and 
a holder (421) holding the cap [0061], the holder being detachably attachable to one of a carriage (23) mounting the head (fig. 2) and a guide (21) configured to guide the carriage [0071-0075]. 
With regard to Claim 4, Sakakitani teaches the cap is sealed by the nozzle surface in a state in which the holder is attached to at least one of the carriage and the guide [0059].
With regard to Claim 5, Sakakitani teaches wherein the holder includes an engaging portion engageable with one of the carriage and the guide (fig. 6). 
With regard to Claim 6, Sakakitani teaches wherein the engaging portion of the holder is a hook (fig. 6).
With regard to Claim 7, Sakakitani teaches wherein the hook of the holder is engageable with a protrusion on the carriage (fig. 6). 
With regard to Claim 8, Sakakitani teaches a liquid discharge apparatus (figs. 1 and 2) comprising: a 
Head (24) including nozzles formed in a nozzle surface, the head configured to discharge a liquid from the nozzles [0039]; 
a carriage (23) mounting the head (24) [0035]; 
a guide (21) configured to guide the carriage (23) [0034]; and 
the head cap (121) according to claim 5, wherein the carriage (23) includes an engaged portion engageable with the engaging portion of the holder of the head cap .
With regard to Claim 9, Sakakitani teaches further comprising: a maintenance device configured to maintain the head, wherein the maintenance device includes: a cap configured to cap the nozzle surface of the head; and a wiper configured to wipe the nozzle surface of the head [0061].
	With regard to Claim 13, Sakakitani teaches head capping method comprising:
	moving a platen (3) configured to hold a target from a first position at which the platen faces a head (24) to a second position at which the platen [0031] does not face the head, the head configured to discharge a liquid from nozzles formed in a nozzle surface [0035] onto the is target (5); 
attaching the head cap according to claim 1 to one of a carriage mounting the head and a guide configured to guide the carriage [0071-0074]; and 
capping the nozzle surface of the head with the head cap [0061]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakitani as modified by KR 101 041 770 B1.
With regard to Claim 2, Sakakitani teaches the claimed invention except for wherein the holder includes an absorber configured to absorb a liquid in the holder.
However, Sakakitani teaches wherein the holder includes an absorber (330) configured to absorb a liquid in the holder (Detailed description [0034-0035]).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sakakitani with the teachings of KR 101 041 770 B1 to provide direct liquid absorption (Detailed description).  
With regard to Claim 3, Sakakitani teaches the claimed invention except for wherein the absorber is disposed below the cap.
	However, Sakakitani teaches wherein the absorber is disposed below the cap (fig. 3).  The same motivation applies as discussed above in claim 2.
	With regard to Claim 11, Sakakitani teaches the claimed invention except for
wherein the head is configured to discharge the liquid onto a target, and the target is a fabric.  However, the Examiner notes that in accordance with MPEP 2115, the fabric, which is the material or article worked upon by the printer, does not impart patentability to the claims. Many target materials can be used in the apparatus. The specific material  used in the printer is related to the manner in which the apparatus is intended to be used. See for instance In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).  

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The primary reason for the allowance of Claim 10 is the inclusion of the limitations wherein the head cap includes a sealed channel coupled to the cap, and the sealed channel is closed by a sealing. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
	The primary reason for the allowance of Claim 12 is the inclusion of the limitations further comprising: a platen configured to hold a target, wherein the head is configured to discharge the liquid onto the target held by the platen, and the platen is movable between a first position at which the platen faces the head and a second position at which the platen does not face the head.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2013-78940A discloses a maintenance device for a liquid ejection head, the maintenance device including a small-size and compact switching mechanism capable of driving a suction pump and wipers by appropriately selecting a drive force from a drive source.  SOLUTION: The maintenance device 40 includes: caps 64 (1)-65 (4); the wipers 75 (1)-75 (4); the suction pump 94 which sucks a waste ink from the caps 64 (1)-65 (4); a cap drive transmission mechanism 80 which moves the caps 64 (1)-65 (4) in a cap movement direction V.
USP 5,870,115 discloses an ink jet printer has a print head mounted on a movable carriage. The print head prints by ejecting drops of ink. A cap is detachably mounted on the print head during non-printing periods. The cap moves together with the print head when the print head and the movable carriage move during the non-printing periods. The cap protects the print head by preventing accumulation of dirt and drying of ink. A cap holder detachably holds the cap. The cap holder carries the cap to the print head after printing ends, and carries the cap away from the print head before printing begins.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853